 In the Matter of THE IMPERIAL ELECTRICCOMPANYandUNITED ELEC-TRICAL,RADIO AND MACHINEWORKERS OF AMERICA, C. I. O.Case No. 8-B-1633.-Decided November 8, 194.4Buckingham, Doolittle and Thomas,byMessrs. Lisle M. Bucking-hamandDwight A. Blackmore,of Akron, Ohio, for the Company.Mr. Fred Haug,of Cleveland, Ohio, for the Union.Mr. Julius Kirle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio and MachineWorkers of America, C. I. 0., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationlof employees of The Imperial Electric Company, Akron, Ohio, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before William O. Mur-dock, ,Trial Examiner.Said hearing was held at Akron, Ohio, onOctober 3, 1944.The Company and the Union appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial-Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entie record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Imperial Electric Company,,an Ohio corporation having itsprincipal office and place of business at Akron, Ohio, is chiefly en-gaged in the manufacture of electric motors, generators, and parts forsame.During the year 1943, the Company purchased raw materialsvalued in excess of $500,000, at least 65 percent of which came from59 N. L.R. B., No. 33.150 THE IMPERIAL ELECTRICCOMPANY151points outside the State of Ohio.During the same period, the Com-pany's sales were in excess of $500,000, at least 60 percent of whichwas shipped to points outside that State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVED'United Electrical, Radio and Machine Workers of America, affil-iatedwith the Congress of Industrial Organizations, is- a labororganization admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company'semployees until the Union has been certified by the Board in anappropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit of all office employees of the Company,excluding supervisory. employees.The Company contends (1) thatthe unit is generally inappropriate because all of the employees soughtto be included by the Union are confidential employees who receiveinformation affecting the Company's labor relations, and (2) that theUnion is precluded from representing the office employees for thepurposes of collective bargaining inasmuch as it presentlyrepresentsthe Company's production and maintenance employees.The contention of the Company that the unit is inappropriatebecause the employees sought to be included are all confidential em-ployees who receive information affecting the Company's labor rela-tions is clearly without Inerit.The record does not disclose that theseemployees, with the exceptions hereinafter discussed, are confidentialemployees.While they may possess important information, thisinformation in no way relates directly to the problemof labor" rela-tions,,The possession of important information is of itself insufficientThe Field Examiner reportedthat theUnion submitted 32 cards,12 of which weredated August 10 to August 16, 1944, and 20 were undated , and that there are 44 employeesin the claimed appropriate unit. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDto justify exclusion from the right to collective bargaining.2Nor dowe find merit in the Company's second contention. The Union is not,precluded from representing the office employees for the purposes ofcollective bargaining merely because it presently represents the Com-pany's production and maintenance employees.sThe Union would include the supervisor of time and personnel, andhis assistant.The former hires the production workers, acts as theCompany's representative in preparing longhand lists for all factorygrievance committees, and prepares reports dealing with confidential,instructions pertaining to employee's rates.His assistant,- who sitsopposite him at the same desk, prepares and distributes pay-roll checks,has access to all personnel files and generally assists thesupervisorin the performance of his duties.We, are of the opinion that thesupervisor of time' and personnel, and his assistantare confidentialemployees possessing information relating directly to the problem oflabor relations; we shall therefore exclude them.'Thereremainsin dispute the status of the chief draftsman and thesupervisor of the planning department, whom the Union' would in-clude.The record indicates that the chief draftsman and the super-visor of the planning department are departmental heads occupyinga supervisory status within the Board's customary definition thereof.We shall exclude the chief draftsman and supervisor of the planningdepartment..We find that all office employees of the Company, excluding thesupervisor and assistant supervisor of time and personnel, the super-visor of planning, chief draftsman, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action ,4 constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.2 SeeMatter of U. S Automatic Corporation,58 N L R. B. 6628SeeMatter of Intcrcontinent Aircraft Corporation,50 N L R B 99.4The parties agreed, and we find, that the secretary to the president,treasurer,generalmanager, chief engineer,supervisor of industrial relations,supervisor of commercial sales,supervisor of elevator sales, supervisor of accounting,purchasing agent, general superin-tendent,, the assistant secretary of the Company,and the liaison officer are excluded eitheras executives of the Company,confidential employees, or as falling within the Board'sdefinition as set forth above._ THE IMPERIAL ELECTRIC COMPANYDIRECTION OF ELECTION153By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with The ImperialElectric Company, Akron, Ohio,.an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Eighth,Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring the said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be repre-sented by United Electrical, Radio and Machine Workers of Amer-ica, C. I. 0., for the purposes of collective bargaining.